Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143972                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  SILVER STALLION DEVELOPMENT                                                                             Brian K. Zahra,
  CORPORATION,                                                                                                       Justices
            Plaintiff-Appellant,
  v                                                                SC: 143972
                                                                   COA: 298649
                                                                   Oakland CC: 2009-105475-CZ
  CITY OF PONTIAC, CLARENCE E. PHILLIPS,
  FRED LEEB, and WILLIAMS & WILLIAMS
  MARKETING, INC.,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal the September 20, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. We further
  ORDER damages against the plaintiff for this vexatious appeal, and we REMAND this
  case to the Oakland Circuit Court for determination of the defendants’ damages. See
  MCR 7.316(D)(1), (2). That court shall award actual costs and reasonable attorney fees
  in favor of the defendants.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2012                         _________________________________________
           p0425                                                              Clerk